DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12MAR2021.
The traversal is on the ground(s) that WOLFS does not teach the assembly "holding" the magnet in the out-of-use position. This is not found persuasive because:
1) whether the magnets are removed completely or held in an out of use position (possibly by hand, see Fig. 2), the effect is the same.
2) the structure of independent claim 1 only requires that the magnets be movable from an in-use position and an out-of-use position. The claim does not specify how the magnets are movable or how the magnets are being held.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,
the flexible webbing hinge of claim 3 and
the adjustable tightening means of claim 4
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
P10/L24: “slotted pin 38”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
	The Examiner notes that claims 1-12 do not require as part of the invention “a filter housing” or any of the associated elements of “a filter housing”. The claims are interpreted as requiring only a modular magnetic belt assembly with structures considered appropriate/capable of the specified functions.
	The Examiner notes that claims 15,17, and 19 do not require as part of the invention “a central heating system” or any of the associated elements of “a central heating system”. The claims are interpreted as requiring only a magnetic filter with structures considered appropriate/capable of the specified functions.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means that is coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitation(s) are:
a means of joining the ends of the magnetic belt to each other to form an endless loop in claims 1,15, which is interpreted as a slotted pin on the extreme ends of the belt and a cable tie or buckle (spec. P11/L8-13).
adjustable tightening means in claim 4, which is interpreted as a buckle (spec. P4/second paragraph).
mechanism is provided for moving the magnet of each module in claim 6, which is interpreted as the magnet being mounted on a screw-threaded shaft (spec. P5/last paragraph).
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 15 is objected to because of the following informalities:  Where a claim sets forth a plurality of elements or steps, each element or step of the claim .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-12,15,17,19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 line(s) sets forth the limitation “the north (south) pole of one magnet faces the filter housing in use”. The claim sets forth the structure of the magnets in relation to a filter housing, which is not part of the claimed invention and therefore the claim scope cannot be ascertained. Furthermore, use of the term “in use” puts into question as to whether the limitation is required or an intended use. Additionally the claim does not specify whether the poles are considered in each module or may be considered of two separate modules and thus the desired claim scope is unclear.
Claim 11 line(s) 3 sets forth the limitation “reverse polarity”. It is unclear what this means as no definition or explanation is provided in the specification.
Claim 17 line(s) 1-2 sets forth the limitation “substantially in the form of a cylindrical pipe”. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how much “cylindrical” the pipe is required to be.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2,15,17,19 are rejected under 35 U.S.C. 103 as being unpatentable over LIU (DE 202005015060) in view of WOLFS (US 6077333).
Regarding claim 1, LIU teaches a magnetized device for oil filters (title, Figs. see translation) including a modular magnetic belt assembly (Fig. 3 #1) comprising:
a plurality of modules (Fig. 3 #11), each module including a housing and a magnet (Fig. 3 #12), the modules being connected to each other to form the belt and each module being hinged (via Fig. 3 #112,113) to its adjacent modules,
a means of joining the ends of the magnetic belt to each other to form an endless loop (Fig. 6; par. [0024]); and,
the magnet of each module being within the module housing (Fig. 3).

However, WOLFS teaches a device for removing magnetizable parts (title, Figs.) including:
a plurality of modules (Fig. 1 #7,8), each module including a housing (Fig. 1 #7) and at least one magnet (Fig. 1 #8), and,
the magnet of each module being movable relative to the module housing and within the module housing between an in-use position (Fig. 1) and an out-of-use position (Fig. 2) for the purpose of cleaning the magnet holder free of magnetizable material that accumulates on the outside of the magnet holder in a simple manner (C1/L24-30).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the magnets of LIU to be movable as taught by WOLFS in order to clean the oil filter free of magnetizable material in a simple manner. The references are combinable, because they are in the same technological environment of magnetic separations.
Regarding claim 2, LIU teaches each module is hinged to its adjacent modules by means of a hinged connection, the hinged connection between modules being in the form of a pin (Fig. 3 #113) and a sleeve (Fig. 3 #112; abstract).
Regarding claims 15,17,19, LIU teaches a magnetized device for oil filters (title, Figs. see translation; note that “for a central heating system” and “an air-and-dirt separator” relates to an intended use and does not provide differentiating structure) including a modular magnetic belt assembly (Fig. 3 #1) comprising:

a means of joining the ends of the magnetic belt to each other to form an endless loop (Fig. 6; par. [0024]); and,
the magnet of each module being within the module housing (Fig. 3); and,
a cylindrical filter housing, in which the magnetic belt assembly is disposed around the filter housing, the magnets of each module being in contact with an external surface of the filter housing (see e.g. Fig. 6).
LIU does not teach the magnet of each module being movable relative to the module housing between an in-use position and an out-of-use position.
However, WOLFS teaches a device for removing magnetizable parts (title, Figs.) including:
a plurality of modules (Fig. 1 #7,8), each module including a housing (Fig. 1 #7) and at least one magnet (Fig. 1 #8), and,
the magnet of each module being movable relative to the module housing and within the module housing between an in-use position (Fig. 1) and an out-of-use position (Fig. 2) for the purpose of cleaning the magnet holder free of magnetizable material that accumulates on the outside of the magnet holder in a simple manner (C1/L24-30).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the magnets of LIU to be movable as taught by WOLFS in order to clean the oil filter free of magnetizable material in a simple manner. .
Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over LIU (DE 202005015060) in view of WOLFS (US 6077333) in view of THOMA (US 2800230).
Regarding claims 6-8, LIU as modified by WOLFS is silent as to providing a mechanism for moving the magnet of each module.
However, THOMA teaches magnetic separators (title, Figs.) including:
a plurality of modules (e.g. Fig. 10), each module including a housing (e.g. Fig. 10 #H) and at least one magnet (see also Fig. 1 #M), and,
the magnet of each module being movable relative to the module housing and within the module housing between an in-use position and an out-of-use position (see e.g. the embodiment of Fig. 12) where magnets may be moved (see e.g. the embodiment of Fig. 3) using a screw thread (Fig. 3 #V) and operated manually with a handle (Fig. 3 #HA) for the purpose of cleaning a filter free of magnetizable material that accumulates in the filter in a simple manner (C3/L32-36).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the magnets of LIU to be movable via a screw thread and handle as taught and/or suggested by THOMA in order to easily clean the filter or container free of magnetizable material in a simple manner. The references are combinable, because they are in the same technological environment of magnetic separations.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over LIU (DE 202005015060) in view of WOLFS (US 6077333) in view of CAIOZZA (US 5273648).
Regarding claim 9, LIU teaches two magnets are provided in each module (Fig. 3), the magnets each being mounted to a magnetic carrier (P4/L136).
LIU is silent as to the magnetic material. However, CAIOZZA teaches a filter cartridge magnetic belt (title, Figs.) including a plurality of modules (Fig. 1 #11), each module including a housing (Fig. 2 #14) and a magnet (Fig. 2 #13a) formed of ferromagnetic material (C3/L44), which one having ordinary skill in the art would recognize to be a common magnetic material as is known in the art.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify the magnetic carrier of LIU to be made of  ferromagnetic material as is known in the art. The references are combinable, because they are in the same technological environment of magnetic separations.
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over LIU (DE 202005015060) in view of WOLFS (US 6077333) in view of CAIOZZA (US 5273648) in view of CLAIR (US 5269916).
Regarding claim 10, LIU is silent as to the orientation of the magnets. However, CLAIR teaches a pipe protector/fluid ionizer employing magnetic condenser for producing concentrated force lines perpendicular to fluid flow (title, Figs.) including two magnets (Fig. 1 #10,15) having a north pole and a south pole facing a pipe, which creates a horseshoe magnetic flux that penetrates the pipe wall with an improved magnetic intensity (C3/L62-66,C4/L6-8).
.
Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over LIU (DE 202005015060) in view of WOLFS (US 6077333) in view of CAIOZZA (US 5273648) in view of CLAIR (US 5269916) in view of PEDERSEN (US 20060037902).
Regarding claims 11-12, LIU does not teach different modules of orientated magnets having “A-type” and “B-type” modules. However, PEDERSEN teaches aqueous liquid treatment including a modular magnetic belt assembly (Fig. 9) comprising:
a plurality of modules (Fig. 1), each module including a housing (Fig. 1 #10) and a magnet (Fig. 3 #12), the modules being connected to each other to form the belt and each module being hinged (via a flexible strap; see Figs. 9-10; par. [0009]) to its adjacent modules,
a means of joining the ends of the magnetic belt to each other to form an endless loop (e.g. a hook and loop fastener; Fig. 9; par. [0026]);
the magnet of each module being within the module housing (Fig. 1) and
the magnets can be arranged around a container in various arrays including (-N-S-N-S-N-S-), (-S-S-N-N-S-S-), (-S-N-N-S-N-N-), (-N-S-S-N-S-S-), (-S-S-S-S-S-S-) or (-N-N-N-N-N-N-) arrays (par. [0009]).

Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the device of LIU to have alternating magnets in “A-type/B-type” modules in order to provide for the desired magnetic flux. The references are combinable, because they are in the same technological environment of magnetic separations.
Claim(s) 1,3,15,17,19 are rejected under 35 U.S.C. 103 as being unpatentable over PEDERSEN (US 20060037902) in view of WOLFS (US 6077333).
Regarding claim 1,15,17,19, PEDERSEN teaches aqueous liquid treatment including a modular magnetic belt assembly (Fig. 9; note that “for a central heating system” and “an air-and-dirt separator” relates to an intended use and does not provide differentiating structure) comprising:
a plurality of modules (Fig. 1), each module including a housing (Fig. 1 #10) and a magnet (Fig. 3 #12), the modules being connected to each other to form the belt and each module being hinged (via a flexible strap; see Figs. 9-10; par. [0009]) to its adjacent modules,
a means of joining the ends of the magnetic belt to each other to form an endless loop (e.g. a hook and loop fastener; Fig. 9; par. [0026]); and,
the magnet of each module being within the module housing (Fig. 1); and,

PEDERSEN does not teach the magnet of each module being movable relative to the module housing between an in-use position and an out-of-use position.
However, WOLFS teaches a device for removing magnetizable parts (title, Figs.) including:
a plurality of modules (Fig. 1 #7,8), each module including a housing (Fig. 1 #7) and at least one magnet (Fig. 1 #8), and,
the magnet of each module being movable relative to the module housing and within the module housing between an in-use position (Fig. 1) and an out-of-use position (Fig. 2) for the purpose of cleaning the magnet holder free of magnetizable material that accumulates on the outside of the magnet holder in a simple manner (C1/L24-30).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the magnets of PEDERSEN to be movable as taught by WOLFS in order to clean the filter or container free of magnetizable material in a simple manner. The references are combinable, because they are in the same technological environment of magnetic separations.
Regarding claim 3, PEDERSEN teaches each module is hinged to its adjacent modules by means of a hinged connection, the hinged connection between modules including a strip of flexible webbing between modules (flexible strap; par. [0009]).
Regarding claim 4, PEDERSEN teaches the joining means includes adjustable tightening means (Fig. 9; VELCRO par. [0026]).
Regarding claim 5, PEDERSEN teaches the joining means are incorporated into the modules, the modules at the ends of the belt being joined directly to each other (Figs. 9-10).
Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over PEDERSEN (US 20060037902) in view of WOLFS (US 6077333) in view of THOMA (US 2800230).
Regarding claims 6-8, PEDERSEN as modified by WOLFS is silent as to providing a mechanism for moving the magnet of each module.
However, THOMA teaches magnetic separators (title, Figs.) including:
a plurality of modules (e.g. Fig. 10), each module including a housing (e.g. Fig. 10 #H) and at least one magnet (see also Fig. 1 #M), and,
the magnet of each module being movable relative to the module housing and within the module housing between an in-use position and an out-of-use position (see e.g. the embodiment of Fig. 12), where magnets may be moved (see e.g. the embodiment of Fig. 3) using a screw thread (Fig. 3 #V) and operated manually with a handle (Fig. 3 #HA) for the purpose of cleaning a filter free of magnetizable material that accumulates in the filter in a simple manner (C3/L32-36).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the magnets of PEDERSEN to be movable via a screw thread and handle as taught and/or suggested by THOMA in order to easily clean the filter or container free of magnetizable material in a simple manner. The references 
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777